Cole, J.
i. slander: exteinsfc' tory matter, The petition contains three counts in slander. The alleged slanderous words in the three different counts relate to the same'subject-matter, but they are varied in each count,. *119and the averments of the offense intended and understood by the hearers to be charged, are also varied so as to suit the language averred.
The second eount is as follows: “And for other and second cause of such claim, plaintiff avers that afterward, on or about the 11th day of October, 1866, while plaintiff was, and for a long time had been, a farmer -and citizen of said county, and a member of said Lutheran church, in good standing, the said defendant again contriving and intending to injure, degrade and ruin plaintiff in his business and among his neighbors, and the church to which he belonged, in a certain conversation ha(l by defendant with certain good citizens of said county, and neighbors of the plaintiff, of and concerning.the plaintiff, and of him in his aforesaid business, he the said defendant then falsely and maliciously uttered, spoke and declared of and concerning the plaintiff, as aforesaid, the following false, scandalous, • slanderous, malicious and defamatory words, to wit: ‘ Come, go with me, and I will show yon what sort of a man Thomas Swearingen is.’ Defendant then conducted those persons with whom he was conversing, into defendant’s place of business, and pointed out to them two small parcels of wheat of about two quarts each, one parcel of which was good and clean wheat, and -the other parcel was poor ■ and dirty wheat, and defendant then continued in these words: ‘That good, clean wheat is the sample which Swearingen showed me, and sold me one thousand bushels, which he said he had, equally as good, but he did not have it, and did not deliver it; that poor dirty wheat is a fair sample of what he delivered; he demanded and got full pay for it. I am going to take those two parcels of wheat and put them in glass jars, and show them to every body. I will let every body see what kind of a man he is. I would not take one hundred dollars for those two samples of wheat. I *120will show them to all his church friends and relatives, I will let them know how he cheats — this man who gets down on his knees and prays,- — -I call it cheating; if that is not cheating, I don’t know what is. You would call it defrauding and cheating if you knew all about it.’ And by said assertions defendant intended to be understood, and -was understood to charge that plaintiff had defrauded and cheated defendant, designedly and by false pretenses, that he had been willfully dishonest in his dealing-as a farmer with the merchant who purchased his produce; that he had deceived, cheated and swindled the defendant, and was guilty of the offense of cheating, swindling and obtaining money by false pretenses, to the damage of the plaintiff in the sum of _ five thousand dollars.” ’
To this count there was a demurrer specifying twenty causes. They may be summed up as follows: The words are not actionable per se and no special damage is alleged; the slanderous words are not negatived; the words charged do not impute a crime, and their meaning cannot be enlarged by innuendo; a farmer is not an artisan, and the words therefore do not relate to him in his profession or trade; the circumstances necessary to make the words actionable are not stated; the words are only an expression of opinion; the words - are not susceptible of the meaning imputed to them by plaintiff; the meaning cannot be enlarged by innuendo so as to convey the meaning imputed by plaintiff, etc.
This demurrer was sustained by the District Court, and such ruling is now assigned for error.
At the common law, the petition would be vulnerable to some of the causes of demurrer alleged against it. Under our statute, Revision, section 2928, it is not necessary to state in a petition for slander or libel, any extrinsic facts showing the application of the defamatory matter *121•to the plaintiff. It is enough to allege that it was spoken of and concerning him.
3_defama-tory sense. Nor is it necessary to state any extrinsic facts showing that the words charged were used in a defamatory sense; “ but it shall be sufficient generally to state ^ words or matter ' were used in a defamatory sense, specifying such defamatory sense, and where the words or matter set forth, with or without the alleged meaning, show a ccmse of action, it shall be sufficient.”
This count of the petition does aver the words to have been spoken of and concerning the plaintiff; that they were false, and that they were intended to be, and were, understood as charging the plaintiff with a crime. This, as a matter of pleading, is sufficient, and it was error to •sustain the demurrer. Each count of the petition contains the like essential averments, and they are each good and sufficient. See the provisions of our .statute referred to and discussed at length by Weight, Ch. J., in Kenyon v. Palmer, 18 Iowa, 377.
3. — words actionable per se.- pleading, The third count, with the aid of the averments as to the defamatory sense, as specified in the statute, certainly contained words actionable ver se. The fur- , ' ther averments as to damage to plaintiff as a citizen, as a farmer, and as a church member, did not justify the action of the court in requiring a more specific statement as to the particular items of damage in each capacity or relation. Being actionable per se, as averred in the petition, the plaintiff had a right to rely upon the damage implied by the law, or to be inferred by the jury, from the words used and their actionable sense, and he is not required to aver or prove any facts showing special damage. Rev. § 2928 ; 2 Starkie on Slander, p. 66.
Reversed.